    Case 1:20-cr-00040-BAH Document 220-6 Filed 05/28/21 Page 1 of 4




                                                                    6 de Mayo de 2021
                                                        Correo:
The Honorable Beryl A. Howell
United States District Court
For the District of Columbia


Estimada Sra. Howell


       Permíteme presentarme, mi nombre es Mireya Villa, soy ama de casa y
mesera, tengo tres hijos lo cual son mi vida y siempre busco la manera de ser una
mamá ejemplar para mis hijos y que estos sean unas personas de bien.
Me impacto mucho la noticia de que Jessica Johanna Oseguera González estuviera
detenida, ya que tengo conociéndola desde hace 25 años. La describo un poco a
continuación porque ella era muy buena estudiante, es una mamá muy trabajadora
y con muy buena disciplina. Ella le echo muchas ganas al estudio para ser toda una
profesional y así mismo salir adelante.
Johanna cuando estaba chica como de unos 15 años más o menos, ella los fines de
semana se iba a mi casa a jugar con mis hijas a pesar de que estaban más pequeñas
que ella, se ponían a jugar a ser modelos, maquillistas, a las barbies, también las
llevábamos al parque a que jugaran un rato, a ella siempre le gusto convivir con más
niños era y sigue siendo muy amable con todos los niños.
Recuerdo que cuando Johanna estaba en la escuela era muy puntal en llegar y
empezar sus clases a tiempo, le gustaba participar en todas las actividades que la
escuela ofrecía. De hecho por tener buenas calificaciones estaba en un club que se
llamaba ASB y solamente los mejores estudiantes estaban en este club. Era una niña
que le gustaba siempre entregar sus tareas y trabajos limpios y sobretodo bien
hechos para sacar sus buenas calificaciones y siempre llevar ganarse esos
reconocimientos que la hacían una mejor estudiante, siempre le gusto la escuela.
Johanna es una excelente madre con sus hijos, siempre esta al pendiente de ellos
tanto como en sus actividades escolares, deportivas y en su bienestar. Considero a
Johanna como una buena persona en todos los sentidos, ya que no es problemática,



                                                                           EXHIBIT 6
    Case 1:20-cr-00040-BAH Document 220-6 Filed 05/28/21 Page 2 of 4




le gusta ayudar a las demás personas y es muy amable con toda la gente que la
rodea. Jessica es una persona muy creyente en Dios, ya que los domingos me la
encontraba en la iglesia con sus dos hijos. El mejor consejo que Jessica Johanna
puede dar a las personas que la rodean es que nunca pierdan la fe porque con fe
Dios siempre estará con nosotros.


Agradezco su tiempo y ojala pueda tomar usted en cuenta mi referencia sobre
Johanna y sea justa con la decisión que tome sobre su caso.



Atentamente

Mireya Villa
          Case 1:20-cr-00040-BAH Document 220-6 Filed 05/28/21 Page 3 of 4




                                                                                     March 25, 2021
                                                                      Email:
The Honorable Beryl A. Howell
United States District Court
For the District of Columbia



Dear Ms. Howell


          Let me introduce myself, my name is Mireya Villa, I am a housemaker and a waiter, I
have three children who are my life and I always look for a way to be an exemplary mother to
my children and for them to be people of good.
I was deeply impacted by the news that Jessica Johanna Oseguera González was detained,
because I have known her for 25 years. I briefly describe her below because she was a very good
student, she is a hardworking mother and with very good discipline. She put a lot of effort into
her studies to become a professional and that way move forward.
When Johanna was around 15 years old or younger, she spent the weekends in my house playing
with my daughters even though they were younger than her, they role-played being models,
make-up artists, they played Barbies, and we also took them to the park to play for a while, she
always liked sharing with children and was always very kind with all children.
I remember that when Johanna was in school she was always on time and always started her
classes on time, she liked to participate in all the school’s activities. In fact because of having
good grades she was in a club called ASB and only the best students where in that club. She was
a girl who always like to turn in her homework and work clean and above all well done to earn
good grades and receive awards and recognitions who made her a better student, she always like
school.


Johanna is an excellent mother with her children, always on top of them with her school
activities, sports events, and their well-being. I consider Johanna as a good person, because he is
not problematic, she likes helping others and [she] is very kind to everyone around her, Jessica is
a person who firmly believes in God, because every Sunday I encountered her at church with her
        Case 1:20-cr-00040-BAH Document 220-6 Filed 05/28/21 Page 4 of 4




two children. The best advice Jessica Johanna could give to the people around her is never to
lose your faith because with the faith God is always with us.


I thank you for your time and hopefully you can consider my reference about Johanna and be fair
with the decision you make in this case.



Sincerely


Mireya Villa
